


Exhibit 10.21

 

FIRST AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

OF PAG GREENWICH M1, LLC

 

This First Amended and Restated Limited Liability Company Agreement of PAG
GREENWICH M1, LLC (the “Company”) is dated as of November 15, 2013 by and
between PAG GREENWICH HOLDINGS, LLC, a Delaware corporation, (“PAG”) and NOTO
AUTOMOTIVE LLC, a Connecticut limited liability company, (“NAL”) (each of the
foregoing parties to this Agreement shall be referred to herein collectively as
the “Parties”), and the Persons who become Members of the Company in accordance
with the provisions of this Agreement.    Certain capitalized terms used herein
without definition have the meanings specified in Section 15.

 

WHEREAS, the Company operates a factory authorized retail sales and service
Mercedes Benz, dealership located at various premises, principally on West
Putnam Ave., Greenwich, Connecticut (the “Business”).

 

WHEREAS, the Company was formed under the Delaware Act in order to hold the
entities that own and operate the Business; and

 

WHEREAS, the Parties hereto desire to establish their respective rights and
obligations as Members of such limited liability company effective as of the
date of this Agreement.

 

NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Members hereby agree as
follows:

 

SECTION 1

 

FORMATION OF THE LIMITED LIABILITY COMPANY

 

1.1                               Formation; Filings.

 

(a)                                 Generally.  The Parties agree that the
limited liability company formed pursuant to the provisions of the Delaware Act
and upon its terms, shall be subject to the conditions, and for the purposes set
forth in this Agreement.  Each of the Members shall execute or cause to be
executed from time to time all other instruments, certificates, notices and
documents, and shall do or cause to be done all such filing, recording,
publishing and other acts, in each case, as may be necessary or appropriate from
time to time to comply with all applicable requirements for the formation and/or
operation and, when appropriate, termination of a limited liability company in
the State of Delaware and all other jurisdictions where the Company shall desire
to conduct its business.

 

(b)                                 Units; Name; Capital Contributions.  The
number of Units, authorized, issued and outstanding are set forth in Schedule A
hereto.  The name, mailing address, Capital Contribution and Units held by each
Member is listed on Schedule A attached hereto.

 

1.2                               Name.

 

The name of the Company is “PAG GREENWICH M1, LLC” and its business shall be
carried on in this name with such variations and changes including, but not
limited to “MERCEDES

 

1

--------------------------------------------------------------------------------


 

BENZ OF GREENWICH,” as the Board in its sole judgment deems necessary or
appropriate to comply with requirements of the jurisdictions in which the
Company’s operations are conducted.

 

1.3                               Term.

 

The term of the Company shall commence on the date of the filing of a
Certificate of Formation in the office of the Secretary of State of the State of
Delaware and shall continue until dissolved and liquidated in accordance with
the provisions of Section 13.

 

1.4                               Registered Agent and Office.

 

The registered agent and office of the Company in Delaware shall be The
Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,
Wilmington, Delaware.  The registered agent for service of process on the
Company in the State of Delaware shall be The Corporation Trust Company.  At any
time, the Managers of the Company may designate another registered agent and/or
registered office.

 

1.5                               Principal Place of Business.

 

The principal place of business of the Company shall be at various premises,
principally located on West Putnam Ave., Connecticut.

 

1.6                               Qualification in Other Jurisdictions.

 

The Board shall take and/or authorize the taking of such action necessary to
cause the Company to be qualified, formed or registered under assumed or
fictitious name statutes or similar laws in any jurisdiction in which the
Company transacts business and in which such qualification or registration is
required by law or deemed advisable by the Company.  The President or any duly
qualified officer of the Company, as an authorized person within the meaning of
the Delaware Act, shall execute, deliver and file any certificates (and any
amendments and/or restatements thereof) necessary for the Company to qualify to
do business in any jurisdiction in which the Company may wish to conduct
business.

 

SECTION 2

 

PURPOSE AND POWERS

 

2.1                               Business Purposes.

 

The purpose of the Company is to (i) engage for profit in the Business,
(ii) engage for profit in any and all other activities reasonably related to or
incidental to the Business, and (iii) engage for profit in any other business
for which limited liability companies may be formed under the Delaware Act,
whether or not related or incidental to the Business, as may be determined from
time to time by the act of the Directors constituting fifty and one-tenth
percent (50.1%) or more of the total vote of the Board.

 

2.2                           Powers of the Company.

 

Subject to obtaining any requisite Board approval required by Sections 2.1 or
4.2(e), the Company shall have the power and authority to take any and all
actions necessary, appropriate, proper, advisable, incidental or convenient to
or for the furtherance of the purposes set forth in Section 2.1, to the extent
that the same may be lawfully exercised by limited liability companies under the
Delaware Act.

 

2

--------------------------------------------------------------------------------


 

SECTION 3

 

MEMBERS

 

3.1                               Powers of Members.

 

Except as otherwise expressly provided herein, the Members shall have no power
to transact any business in the Company’s name nor have the power to sign
documents for or otherwise bind the Company.  Subject to the provisions of the
Delaware Act, the Certificate and this Agreement, the Members hereby delegate
any and all such powers to the Board and the officers to carry out the business
affairs of the Company on the Members’ behalf.  Any power not reserved to the
Members or delegated to the officers of the Company, if any, shall remain with
the Board.

 

3.2                               No Priority, etc.

 

Except as otherwise provided herein, no Member shall have priority over any
other Member either as to the return of the amount of its Capital Contribution,
if any, to the Company or as to any allocation of Net Profit and Net Loss.

 

3.3                               Meetings of Members.

 

(a)                                 Annual Meetings.  An annual meeting of the
Members for the election of Directors and the transaction of other proper
business shall be held once a year at a time designated by the Company.

 

(b)                                 Special Meetings.  Special meetings of the
Members, for any purpose or purposes, may be called by the Company and shall be
called by the Company at the request of Members holding Fifty Percent (50%) or
more of the aggregate Units.  The business transacted at any special meeting of
Members shall be limited to the purposes stated in the notice.

 

(c)                                  Place of Meeting.  All meetings of Members
shall be held at such place within or outside the State of Delaware as the
Company shall designate.

 

(d)                                 Notice of Meetings.  Notice of all meetings
of Members, stating the time, place and purpose of the meeting, shall be given
as provided in Section 16.1 at least 10 days and not more than 60 days before
the meeting.  Any adjourned meeting may be adjourned without further notice,
provided that any adjourned session or sessions are held within 60 days after
the date set for the original meeting.  No notice need be given (i) to any
Member if a written waiver of notice, executed before or after the meeting by
such Member or his attorney thereunto duly authorized, is filed with the records
of the meeting, or (ii) to any Member who attends the meeting without protesting
prior thereto or at its commencement the lack of notice to him.  A waiver of
notice need not specify the purposes of the meeting.

 

(e)                                  Quorum and Voting.  Members constituting at
least 50% of the  Voting Units held by all Members must be present in order to
constitute a minimum quorum required for the transaction of business at any
meeting of Members.  Any question brought before any meeting shall be decided by
Members who, at the time in question and in the aggregate, hold, or hold proxies
with respect to, a majority of the aggregate Units, unless a different vote is
specifically provided for by this Agreement.

 

3

--------------------------------------------------------------------------------


 

(f)                                   Proxies.   Voting Units of Members may be
voted in person or by proxy.  A proxy purporting to be executed by or on behalf
of a Member shall be deemed valid unless challenged at or prior to its exercise
and the burden of proving invalidity shall rest on the challenger.

 

(g)                                  Electronic Communications.  Members may
participate in any meeting of Members by means of conference telephone or
similar communications equipment by means of which all persons participating in
the meeting can hear each other, and such participation in a meeting shall
constitute presence in person at the meeting.

 

3.4                               Actions of Members Without a Meeting.

 

Any action required to be taken at any annual or special meeting of Members or
otherwise, or any action which may be taken at any annual or special meeting of
such Members or otherwise, may be taken without a meeting and without a vote, if
(i) at least two days advance notice of the intent to take action without a
meeting is provided to each Member and (ii) a consent in writing, setting forth
the action so taken, shall be signed by Members having not less than the minimum
number of votes that would be necessary to authorize or take such action at a
meeting.  The foregoing two day advance notice period shall be deemed waived
with respect to any Member that returns a signed consent to the Company.  Prompt
notice of the taking of the action without a meeting by less than unanimous
written consent shall be given to each of those Members who have not consented
in writing.

 

3.5                               Trade Secrets; Confidentiality.

 

(a)                                 Each Member, to the extent, if any, that it
becomes aware of a trade secret of the Company, agrees that it will not at any
time reveal, divulge or otherwise make known any such trade secret of the
Company to any Person other than a current officer, employee or affiliate of the
Company, or such other person as the Board may designate in writing or, with
prior notice to the Company, pursuant to court order or other legal process or
the order of any governmental agency or entity.  This confidentiality obligation
shall survive indefinitely after a Member’s interest in the Company is sold,
transferred or otherwise disposed of under this Agreement.

 

(b)                                 Except as required by applicable law
(including reporting requirements under generally accepted accounting
principles), each Member shall keep secret all material confidential matters of
the Company which are not otherwise in the public domain and will not
intentionally disclose them to anyone outside of the Company or any Affiliate of
the Company during the term of this Agreement.

 

SECTION 4

 

MANAGEMENT

 

4.1                               The Board.

 

(a)                                 General.  The business and affairs of the
Company shall be managed by or under the direction of a committee of Managers of
the Company (the “Board”) consisting initially of

 

4

--------------------------------------------------------------------------------


 

three (3) natural persons designated as directors of the Company (“Directors”)
pursuant to the terms of this Agreement.  Other than rights and powers expressly
reserved to Members by this Agreement or the Delaware Act, the Board shall have
full, exclusive and complete discretion to manage and control the business and
affairs of the Company, to make all decisions affecting the business and affairs
of the Company and to take all such actions as it deems necessary or appropriate
to accomplish the purposes of the Company as set forth herein.  Each Director is
hereby designated a Manager.  The Directors shall be appointed or elected as
provided in Section 4.1(b).  Each Director elected shall hold office until a
successor is elected and qualified or until such Director’s earlier death,
resignation or removal.  Directors need not be Members.  No appointment or
election of a Director shall become effective, however, until the Person named
shall have accepted in writing such appointment and agreed in writing to be
bound by the terms of this Agreement.

 

(b)                                 Initial Election and Appointment of
Directors.  PAG shall be entitled to designate two (2) Directors (the “PAG
Designees”) and NAL shall be entitled to designate one (1) Director (the “NAL
Designee”). The initial PAG Designees shall be Robert H. Kurnick, Jr. and David
K. Jones and the initial NAL Designee shall be Richard S. Koppelman.   PAG shall
have the power to remove, with or without cause, a PAG Designee and fill any
vacancy created by the death, resignation or removal of any PAG Designee.  NAL
shall have to the power to remove, with or without cause, the NAL Designee and
fill any vacancy created by the death, resignation or removal of the NAL
Designee.

 

(c)                                  Increase or Decrease in Size of Board.  The
size of the Board may be increased or decreased from time to time only by an
amendment to this Agreement.

 

(d)                                 Restrictions on the Board.  The Board shall
not: (i) do any act in contravention of any applicable law or regulation, or
provision of this Agreement; or  (ii) admit any Person as a Member except as
permitted in this Agreement and the Delaware Act.

 

(e)                                  Meetings of the Board.  The Board may hold
meetings, both regular and special, either within or outside the State of
Delaware.  The first meeting of each newly elected Board shall be held
immediately after the annual meeting of Members and at the same place, and no
notice of such meeting shall be necessary to the newly elected Directors in
order legally to constitute the meeting, provided a quorum shall be present.  In
the event such meeting is not held at that time and place, the meeting may be
held at such time and place as shall be specified in a notice given as
hereinafter provided for special meetings of the Board, or as shall be specified
in a written waiver signed by all of the Directors.  Regular meetings of the
Board may be held without notice at such time and at such place as shall from
time to time be determined by the Board.  Special meetings of the Board may be
called by any Member on two days’ notice to each Director, either personally, by
telephone, by mail, by telegram or by any other means of communication; special
meetings shall be called by any Member, the Chairman, or the Secretary in like
manner and on five days’ notice on the written request of one or more of the
Directors.  Notice of a meeting need not be given to any Director if a written
waiver of notice, executed by such Director before or after the meeting, is
filed with the records of the meeting, or to any Director who attends the
meeting without protesting prior thereto or at its commencement, the lack of
notice.  A waiver of notice need not specify the purposes of the meeting.

 

(f)                                   Quorum.  At all meetings of the Board, two
Directors shall constitute a quorum for the transaction of business.  If a
quorum shall not be present at any meeting of the Board, the

 

5

--------------------------------------------------------------------------------


 

Directors present at such meeting may adjourn the meeting from time to time,
without notice other than announcement at the meeting, until a quorum shall be
present.  Any action required or permitted to be taken at any meeting of the
Board or of any committee thereof may be taken without a meeting, and without a
vote, provided that, at least two days advance notice of the intent to take such
action without a meeting and without a vote is given to each Director, if a
consent in writing, setting forth the action so taken, shall be signed, in the
case of action by the Board, by Directors having not less than the minimum
number of votes that would be necessary to authorize or take such action at a
meeting, and in the case of action by a committee, by all members of such
committee.

 

(g)                                  Required Board Vote.  The affirmative vote
of a majority of the Directors present at any meeting at which there are
sufficient Directors present to constitute a quorum (“Majority Board Vote”)
shall be the act of the Board, unless another vote is specifically provided by
this Agreement.

 

(h)                                 Committees of Directors.  The Board may, by
resolution passed by a Majority Board Vote, designate one or more additional
committees, each committee to consist of one or more of the Directors.  Any such
committee, to the extent and only to the extent expressly provided in the
resolution of the Board, shall have and may exercise all the powers and
authority of the Board in the management of the business and affairs of the
Company.  Each committee shall keep regular minutes of its meetings and report
the same to the Board when required.

 

(i)                                     Electronic Communications.  Members of
the Board, or any committee designated by the Board, may participate in a
meeting of the Board, or any committee, by means of conference telephone or
similar communications equipment by means of which all persons participating in
the meeting can hear each other, and such participation in a meeting shall
constitute presence in person at the meeting.

 

(j)                                    Compensation of Directors.  Directors
shall not receive remuneration for services as a Director; provided, that
Directors shall be entitled to reimbursement of reasonable out-of-pocket
expenses incurred in connection with attendance at regular or special meetings
of the Board or any committee thereof.

 

(k)                                 Directors Not Agents.  The Directors are not
agents of the Company for the purpose of the Company’s business and shall not
have the power to sign documents for or otherwise bind the Company.

 

4.2                               Officers.

 

(a)                                 General.  The designated officers of the
Company shall be a Chairman, a President who shall be the Chief Executive
Officer of the Company, a Secretary and a Treasurer and may include one or more
Vice Presidents, one or more Assistant Secretaries, one or more Assistant
Treasurers, and such other officers as may be appointed in accordance with the
provisions of Section 4.2(k) (each, an “Officer,” and together, the
“Officers”).  Officers may be, but need not be, Managers.

 

(b)                                 Election, Term of Office, Qualifications. 
Officers shall be elected by a Majority Board Vote at any regular or special
meeting of the Board, provided that until such elections or appointments have
been made, the Officers shall be the natural persons designated on

 

6

--------------------------------------------------------------------------------


 

Schedule B annexed hereto.  Except as provided in paragraphs (c) and (d) of this
Section 4.2, each Officer shall hold office until his or her successor shall
have been chosen and qualified.  Any two offices may be held by the same Person,
but no Officer shall execute, acknowledge or verify any instrument in more than
one capacity if such instrument be required by law or this Agreement to be
executed, acknowledged or verified by any two or more Officers.

 

(c)                                  Resignations and Removals.  Any Officer may
resign his or her office at any time by delivering a written resignation to the
President or any Director.  Unless otherwise specified therein, such resignation
shall take effect upon delivery.  Executive Officers may be removed from office
at any time, with or without cause, by a Majority Board Vote.  All other
officers may be removed from offices at any time by the Chairman.  Except to the
extent expressly provided in a written agreement with the Company, no Officer
resigning and no Officer removed shall have any right to any compensation for
any period following his resignation or removal or any right to damages on
account of such removal.

 

(d)                                 Vacancies and Newly Created Offices.  If any
vacancy shall occur in any office, other than any Executive Officer, by reason
of death, resignation, removal, disqualification or other cause, or if any new
office shall be created, such vacancies or newly created offices may be filled
by the Board at any regular or special meeting or, in the case of any office
created pursuant to Section 4.2(k), by any Officer upon whom such power shall
have been conferred by the Board.   If any vacancy shall occur in the office of
any Executive Officer, such vacancy shall be filled by appointment made by a
Majority Board Vote.

 

(e)                                  Authority of Officers; Certain Acts
Requiring or Majority Board Vote.  Subject to the provisions of this Agreement
and to the directives and policies of the Board not in conflict with this
Agreement, the President and the other Officers of the Company shall have the
power, acting individually or jointly, to represent and bind the Company in all
matters, in accordance with the scope of their respective duties subject to the
following restrictions:

 

(i)                                     The following actions or types of
transactions shall not be taken or consummated by the President or any other
Officer, employee or agent of the Company except pursuant to Majority Board
Vote:

 

(1)                                 The merger, consolidation, reorganization or
other business combination of any kind involving the Company or sale of all or
substantially all the assets of the Company.

 

(2)                                 Amendments to, or the execution or filing of
any document or agreement of any kind which would affect the terms of the
Certificate.

 

(3)                                 The issuance or sale, or any agreement to
issue or sell, directly or indirectly, to any Person, by the Company any
interest of any kind in the Company, including, but not limited to, Units, any
rights, options or warrants or other securities to acquire any such interest, or
any securities convertible into or exchangeable or exercisable for such
interest; provided, however, that any such issuance that could or would entitle
such person to the rights of a Member or that would cause (or entitle) such
person to receive an interest (other than collateral security interests

 

7

--------------------------------------------------------------------------------


 

granted by the Company to secure its obligations) of 5% or more in the assets or
profits of the Company shall also require the approval of the Members of the
Company in accordance with Section 13.1(b).

 

(4)                                 Any sale or other transfer of assets of the
Company not in the ordinary course of business consistent with past practices
(other than as provided in the approved annual Business Plan).

 

(5)                                 The declaration or payment, directly or
indirectly, of any distribution, whether in cash, property or securities or a
combination thereof, with respect to any Units or Capital Contribution.

 

(6)                                 The redemption, purchase, repurchase,
retirement or other acquisition for value of any of the interests in, or
securities of, the Company.

 

(7)                                 The dissolution, liquidation, or voluntary
bankruptcy of the Company (other than any right of liquidation expressly
provided for under this Agreement).

 

(8)                                 Approval of the annual Business Plan.

 

(9)                                 Any investment in the equity or debt of
another corporation or in any partnership or other enterprise (other than
temporary investments of cash in money market instruments).

 

(10)                          Acceptance of annual financial statements.

 

(11)                          Approval of policies relating to the investment or
allocation of surplus funds and creation of reserve accounts.

 

(12)                          Any change in the Company’s accountants or any
change in the Company’s material accounting policies, except as required by
generally accepted accounting principles.

 

(13)                          Subject to Section 4.2(e)(ii) below, the making of
any capital expenditure or acquisition of assets by the Company (including by
way of merger) other than capital expenditures or acquisitions of assets
provided for in the then current approved annual Business Plan (or any permitted
deviations from the capital budget which may be allowed by a current approved
Business Plan) provided that, any such capital expenditure or acquisition shall
be the subject of discussion and debate by the Members prior to it being
submitted to the Board for a vote.

 

(14)                      Incurring, creating, assuming or guaranteeing any
indebtedness by the Company, absolute or contingent of any nature whatsoever
(other than indebtedness incurred in the ordinary course of business consistent
with past practice or as provided for in a current approved Business Plan).

 

8

--------------------------------------------------------------------------------


 

(15)                          The extension of any material credit, including
the lending of funds by the Company, to another Person, other than in the normal
course of business of the Company.

 

(16)                          Election of Executive Officers; the establishment
or change in any Executive Officer’s compensation or benefits of any kind; the
establishment or amendment of any employee pension or other benefit programs of
any kind; or action taken under any employment agreement.

 

(17)                          The institution, termination or settlement by the
Company of any litigation where the amount in controversy exceeds $100,000.

 

(18)                          The formation of any Subsidiary.

 

(19)                          Any change in the Company’s name.

 

(ii)                                  The following action or type of
transaction shall not be taken or consummated by the President or any other
Officer, employee or agent of the Company except pursuant to a unanimous vote of
the Directors:

 

The making of any capital expenditure which would cause the net working capital
of the Company, in the aggregate, to fall below the levels of minimum net
working capital as is necessary to satisfy the requirements, in the aggregate,
of the Franchise Agreements of the Company.

 

(f)                                   Chairman.  The Chairman shall be elected
by the Board, but shall have no other duties or powers except as may be
determined by the Board from time to time.

 

(g)                                  President.  From time to time as
appropriate, pursuant to Section 4.2(b) the Board shall elect a president of the
Company who (subject to the terms of any applicable employment agreement) shall
serve as such until the earlier of his death or resignation or his removal in
accordance with the terms of this Agreement (the “President”).  The President
shall be the chief executive officer of the Company,  and shall have the
responsibility for managing the day-to-day business operations and affairs of
the Company and supervising its other Officers, subject to the direction,
supervision and control of the Board.  In general, the President shall have such
other powers and (subject to the terms of any applicable employment agreement)
perform such other duties as usually pertain to the office of the President, and
as from time to time may be assigned to him by the Board, including, without
limitation, the authority to retain and terminate employees of the Company
(other than Officers).  The powers and duties of the President shall at all
times be subject to the provisions of Section 4.2(e).

 

(h)                                 Vice President.  From time to time as
appropriate, pursuant to Section 4.2(b), the Board may elect one or more vice
presidents of the Company (each a “Vice President”) who (subject to the terms of
any applicable employment agreement) shall serve as such until the earlier of
such persons death or resignation or his removal in accordance with the terms of
this Agreement.  A Vice President shall have such duties as may be prescribed by
the Board or the President, under whose supervision the Vice President shall be.

 

9

--------------------------------------------------------------------------------


 

(i)                                     The Secretary and Assistant Secretary. 
The Secretary shall attend all meetings of the Board and all meetings of the
Members and record all the proceedings of the meetings and all actions of the
Members, the Board and the committees of the Board in a book to be kept for that
purpose and shall perform like duties for the standing committees when
required.  The Secretary shall give, or cause to be given, notice of all
meetings of the Members and special meetings of the Board, and shall perform
such other duties as may be prescribed by the Board or the President, under
whose supervision the Secretary shall be.  The Assistant Secretary, or if there
be more than one, the Assistant Secretaries in the order determined by the Board
(or if there be no such determination, then in order of their election) shall,
in the absence of the Secretary or in the event of the Secretary’s inability to
act, perform the duties and exercise the powers of the Secretary and shall
perform such other duties and have such other powers as the Board may from time
to time prescribe.

 

(j)                                The Treasurer and Assistant Treasurer.  The
Treasurer shall have the custody of the Company’s funds and securities and shall
keep full and accurate accounts of receipts and disbursements in books belonging
to the Company and shall deposit all moneys and other valuable effects in the
name and to the credit of the Company in such depositories as may be designated
by the Board.  The Treasurer shall disburse the funds of the Company as may be
ordered by the Board, taking proper vouchers for such disbursements, and shall
render to the President, under whose supervision the Treasurer shall be, and the
Board, at its regular meetings, or when the Board so requires, an account of all
of the Treasurer’s transactions and of the financial condition of the Company. 
The Assistant Treasurer, or if there shall be more than one, the Assistant
Treasurers in the order determined by the Board (or if there be no such
determination, then in the order of their election), shall, in the absence of
the Treasurer or in the event of the Treasurer’s inability to act, perform the
duties and exercise the powers of the Treasurer and shall perform such other
duties and have such other powers as the Board may from time to time prescribe.

 

(k)                                 Subordinate Officers.  The Board from time
to time may appoint such other subordinate Officers, or agents as it may deem
advisable, each of whom shall have such title, hold office for such period, have
such authority and perform such duties as the Board may determine in its sole
discretion subject always to the direction and control of the President.  The
Board from time to time may delegate to one or more Officers or agents the power
to appoint any such subordinate Officers or agents and prescribe their
respective rights, terms of office, authorities and duties.

 

(l)                                     Officers as Agents.  The Officers, to
the extent of their powers set forth in this Agreement, are agents of the
Company for the purpose of the Company’s business, and the actions of the
Officers taken in accordance with such powers shall bind the Company.

 

4.3                               Actions and Determinations of the Company.

 

Whenever this Agreement provides that a determination shall be made or an action
shall be taken by the Company, such determination or act may be made or taken by
the Board or, pursuant to this Agreement or with the required authorization of
the Board, by any committee of the Board or any Officer acting under the
supervision of the Board.

 

10

--------------------------------------------------------------------------------

 

SECTION 5

 

OPERATING POLICIES

 

5.1                               Annual Business Plan Process.

 

The President shall prepare and submit, or cause to have prepared and submitted,
to the Board for its approval a business plan at least sixty (60) days prior to
the beginning of each new Fiscal Year (each such business plan, a “Business
Plan”) covering the period of the new Fiscal Year (except for the Initial
Business Plan, which shall cover the current Fiscal Year) (such one year period,
the “Business Plan Period”).  Each such Business Plan shall set forth, for each
of the years covered by the Business Plan Period, the Company’s expense budgets,
and a detailed financial plan relating to such new Fiscal Year for the Company.

 

(a)                                 Not more than thirty (30) days following its
receipt of an annual Business Plan, the Board shall identify any additional
information, clarification and/or modification required for its approval, and
the President shall provide such to the Board as soon as practicable.  Any
approval granted by the Board shall apply only to the first year of any Business
Plan Period and, in the event that the annual Business Plan for the next fiscal
year is not approved by the close of the then current Fiscal Year, the then
existing Business Plan shall continue as the approved Business Plan for a period
of not more than 90 days following the close of the then current Fiscal Year.

 

(b)                                 The President shall prepare and present, or
have prepared and presented, at each regular meeting of the Board, or at any
special meeting called for this purpose, a review of the Company’s year-to-date
progress in comparison to the approved Business Plan.

 

5.2                               Insurance.

 

The Company will maintain insurance at levels and of types consistent with what
would be deemed commercially reasonable for a company engaged in business
activities substantially similar to that of the Business.

 

5.3                               Fiscal Year.

 

The fiscal year of the Company (the “Fiscal Year”) shall end on the 31st day  of
December in each year.  The Company shall have the same fiscal year for income
tax and for financial accounting purposes.  To the extent permissible under
applicable law, the Fiscal Year may be changed by a Majority Board Vote.

 

5.4                               Initial Accountants; Change of Accountants.

 

The Company’s independent public accountant as of the Closing shall be
Deloitte & Touche LLP.  The Company’s independent public accountant may be
changed at any time by a Majority Board Vote.

 

5.5                               Loans from Members.

 

Any loan from a member or its affiliate to the Company shall bear interest at a
rate defined as 100 basis points in excess of such member’s parent company
senior credit facility marginal rate or if there is no such facility, upon a
rate to be agreed by the Members.  Repayments of any such loans will be
reasonably agreed by PAG and NAL.

 

11

--------------------------------------------------------------------------------


 

SECTION 6

 

CAPITAL CONTRIBUTIONS, UNITS,

CAPITAL ACCOUNTS AND ADVANCES

 

6.1                               Capital Contributions.

 

The value of each Member’s initial capital contribution to the Company shall
equal the amount set forth opposite the Member’s name on Schedule A attached
hereto.

 

6.2                               Member’s Units.

 

Units held by a Member shall for all purposes be personal property.  A Member
has no interest in specific Company property.

 

6.3                               Status of Capital Contributions.

 

(a)                                 Except as otherwise expressly provided
herein, no Member shall have the right to withdraw capital from the Company or
to receive any distribution or return of such Member’s Capital Contributions.

 

(b)                                 No Member shall receive any interest, salary
or drawing with respect to its Capital Contributions, if any, or its Capital
Account or for services rendered on behalf of the Company or otherwise in its
capacity as a Member, except as otherwise specifically provided in this
Agreement.

 

(c)                                  The Members shall be liable only to make
their initial Capital Contributions pursuant to Section 6.1, and no Member shall
be required to lend any funds to the Company or to make any additional Capital
Contributions to the Company except as otherwise set forth herein.

 

6.4                               Capital Accounts.

 

A separate capital account (each a “Capital Account”) for each Member shall be
established on the books and records of the Company and such Capital Accounts
shall be maintained for each Member in accordance with the following provisions:

 

(a)                                 To each Member’s Capital Account there shall
be credited such Member’s Capital Contributions, such Member’s distributive
share of Net Profit and items in the nature of income or gain which are
specially allocated to such Member pursuant to Section 6.4(f) and Section 7.2
hereof, and the amount of any Company liabilities assumed by such Member or
which are secured by any Company property distributed to such Member.

 

(b)                                 To each Member’s Capital Account there shall
be debited the amount of cash and the Gross Asset Value of any Company property
distributed to such Member pursuant to any provision of the Agreement (including
amounts distributed to a Member but required to be paid on such Member’s behalf
directly to a creditor or another party pursuant to a separate agreement), such
Member’s distributive share of Net Loss and any items in the nature of expenses
or losses which are specially allocated pursuant to Section  6.4(f) and
Section 7.2 hereof, and the amount of any liabilities of such Member assumed by
the Company or which are secured by any property contributed by such Member to
the Company.

 

12

--------------------------------------------------------------------------------


 

(c)                                  In the event all or a portion of  the Units
held by a Member are  transferred in accordance with the terms of the Agreement,
the transferee shall succeed to the Capital Account of the transferor to the
extent it relates to the transferred Units.

 

(d)                                 In determining the amount of any liability
for purposes of Sections 6.4(a) and 6.4(b) hereof, there shall be taken into
account Code Section 752 and any other applicable provisions of the Code and
Treasury Regulations.

 

(e)                                  Immediately prior to the occurrence of an
event specified in Treasury Regulation Section 1.704(b)-1(b)(2)(iv)(f)(5)(i) or
(ii), the Capital Accounts of the Members shall be adjusted (consistent with the
provisions hereof and Treasury Regulations under Section 704 of the Code) upward
or downward to reflect any unrealized gain or unrealized loss attributable to
property of the Company, as if such unrealized gain or unrealized loss had been
recognized upon an actual sale of each asset immediately prior to such event and
had been allocated first to equalize the Capital Accounts of the Members in
proportion to their Percentage Interest.  In determining such unrealized gain or
unrealized loss, the fair market value of the property of the Company as of any
date of determination shall be reasonably determined by Majority Board Vote. 
This Section 6.4(e) provision is intended to meet the requirements of Treas.
Reg. 1.704-1(b)(2)(iv)(f).

 

(f)                                   This Section 6.4 and other provisions of
this Agreement relating to the maintenance of Capital Accounts are intended to
comply with Treasury Regulations Section 1.704-1(b), and shall be interpreted
and applied in a manner consistent with such Treasury Regulations. 
Notwithstanding that a particular adjustment is not set forth in this
Section 6.4, the Capital Accounts of the Members shall be adjusted as required
by, and in accordance with, the capital account maintenance rules of Treasury
Regulations Section 1.704-1(b).

 

6.5                               Negative Capital Accounts.

 

No Member shall be required to make up an Adjusted Capital Account Deficit nor
pay to any Member the amount of any such deficit in any such account.

 

6.6                               Loans From Members.

 

Loans by a Member to the Company shall not be considered Capital Contributions. 
If any Member shall advance funds to the Company in excess of the amounts
required hereunder to be contributed by such Member to the capital of the
Company, the making of such advances shall not result in any increase in the
amount of the Capital Account of such Member.  The amounts of any such advances
shall be a debt of the Company to such Member and shall be payable or
collectible only out of the Company assets in accordance with the terms and
conditions upon which such advances are made.  The repayment of loans from a
Member to the Company upon liquidation shall be subject to the order of priority
set forth in Section 13.2.

 

13

--------------------------------------------------------------------------------


 

SECTION 7

 

ALLOCATIONS OF PROFITS AND LOSSES

 

7.1                               Allocations of Net Profit and Net Loss.

 

(a)                                 After giving effect to the special
allocations set forth in Section 6.4(e) and Section 7.2 hereof, Net Profit of
the Company for any Fiscal Year shall be allocated to each Member by multiplying
the Net Profit of the Company for any Fiscal Year by a fraction, the numerator
of which shall be the cumulative Net Losses allocated to the Member pursuant to
Section 7.1(b) for all prior fiscal years and the denominator which shall be
cumulative Net Losses allocated to all Members pursuant to Section 7.1(b) for
all prior Fiscal Years. The balance of the Net Profits, if any, shall be
allocated among the Members in proportion to their Percentage Interest.

 

(b)                                 After giving effect to the special
allocations set forth in Section 6.4(f) and Section 7.2 hereof, Net Losses of
the Company for any Fiscal Year shall be allocated among the Members in
proportion to their Percentage Interest.

 

(c)                                  Notwithstanding the foregoing provisions of
Section 7.1(b), the Net Losses allocated pursuant to Section 7.1(b) shall not
exceed the maximum amount of Net Losses that can be so allocated without causing
any Member to have an Adjusted Capital Account Deficit at the end of any Fiscal
Year.  In the event some but not all of the Members would have Adjusted Capital
Account Deficits as a consequence of an allocation of Net Losses pursuant to
Section 7.1(b) hereof, the limitation set forth in this Section 7.1(c) shall be
applied on a Member by Member basis so as to allocate the maximum permissible
Net Loss amounts to each Member under Treasury Regulations
Section 1.704-1(b)(2)(ii)(d).  All Net Loss amounts in excess of the limitation
set forth in this Section 7.1(c) shall be allocated  to the Members in
proportion to their Percentage Interest

 

7.2                               Special Allocations.

 

(a)                                 Any allocation pursuant to Section 7.1 will
be subject to the following adjustments and special allocations which shall be
made in the following order of priority and prior to any allocation under
Section 7.1:

 

(i)                                     Minimum Gain Chargeback. 
Notwithstanding any other provision of this Section 7.2, if there is a net
decrease in Company Minimum Gain or Member Minimum Gain during any Fiscal Year,
prior to any other allocation pursuant hereto, items of Company income and gain
for such Fiscal Year (and, if necessary, subsequent Fiscal Years) shall be
specially allocated between the Members in accordance with Treasury Regulations
Sections 1.704-2(f) and (i).  The items to be so allocated shall be determined
in accordance with Treasury Regulations Section 1.704-2(f)(6) and
1.704-2(j)(2)(i) through (iii).

 

(ii)                                  Qualified Income Offset.  If any Member
unexpectedly receives any adjustments, allocations or distributions described in
Treasury Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of
Company income and gain shall be specially allocated to each such Member in an
amount and manner sufficient

 

14

--------------------------------------------------------------------------------


 

to eliminate, to the extent required by the Treasury Regulations, the Adjusted
Capital Account Deficit of such Member as quickly as possible, provided that an
allocation pursuant to this Section 7.2(a)(ii) shall be made only if and to the
extent that such Member would have an Adjusted Capital Account Deficit after all
other allocations provided for in this Section 7.2(a) have been tentatively made
as if this Section 7.2(a)(ii) were not in the Agreement.

 

(iii)                               Special Income Allocation.  If any Member
has an Adjusted Capital Account Deficit in its Capital Account at the end of any
Fiscal Year or portion thereof that is in excess of the sum of (I) the amount
such Member is obligated to restore pursuant to any provision of this Agreement,
and (II) the amount such Member is deemed to be obligated to restore pursuant to
the penultimate sentences of Treasury Regulations Sections 1.704-2(g)(1) and
1.704-2(i)(5) of the Regulations, each such Member shall be specially allocated
items of Company income and gain in the amount of such excess as quickly as
possible, provided that an allocation pursuant to this Section 7.2(a)(iii) shall
be made only if and to the extent that such Member would have an Adjusted
Capital Account Deficit in excess of such sum after all other allocations
provided for in this Section 7.2(a) have been made as if this
Section 7.2(a)(iii) were not in the Agreement.

 

(iv)                              Non-recourse Deductions.  Non-recourse
Deductions, if any, for any Fiscal Year shall be allocated (as nearly as
possible) under Treasury Regulations Section 1.704-2(e) among the Members in
proportion to their Percentage Interest.

 

(v)                                 Member Nonrecourse Deductions.  In
accordance with the principles set forth in Treasury Regulations
Section 1.704-2(i), any Member Nonrecourse Deductions for any Fiscal Year shall
be allocated to the Members in accordance with the ratios in which they
potentially bear the economic risk of loss with respect to such Member
Nonrecourse Debt.

 

(vi)                              Section 754 Adjustments.  To the extent an
adjustment to the adjusted tax basis of any Company asset pursuant to
Section 734(b) or 743(b) of the Code is required pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(m) to be taken into account in determining
Capital Accounts as a result of a distribution to a Member in complete
liquidation of its interest, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset), or loss (if the adjustment decreases such basis), and such
item of gain or loss shall be specially allocated in a manner consistent with
the manner in which the Capital Accounts of the Members are required to be
adjusted pursuant to such Section of the Regulations.

 

(b)                                 Curative Allocations. It is the intent of
the parties that, to the extent possible, all allocations pursuant to Sections
7.2(a)(i) through 7.2(a)(vi) (the “Regulatory Allocations”) shall be offset
either with other Regulatory Allocations or with special allocations of other
items of Company income, gain, loss or deduction pursuant to this
Section 7.2(b).  Therefore, notwithstanding any other provision of this
Agreement (other than Sections 7.2(a)(i) through 7.2(a)(vi)), the Board shall
make such offsetting special allocations of Company income, gain, loss or
deductions as are appropriate so that after

 

15

--------------------------------------------------------------------------------


 

such offsetting allocations are made, each Members Capital Account balance is,
to the extent possible, equal to the Capital Account balance such Member would
have had if Sections 7.2(a)(i) through 7.2(a)(vi) were not part of this
Agreement and all Company items were allocated pursuant to Section 7.1 of this
Agreement.

 

7.3                               Tax Allocations.

 

Items of income, gain, loss, deduction and credit of the Company shall, for each
Fiscal Year, be allocated, for U.S. federal, state and local income tax
purposes, among the Members in the same manner as the items of income, gain,
loss, deduction and credit were allocated to such Members pursuant to
Section 6.4(e), Section 7.1 and Section 7.2 hereof. Notwithstanding the
foregoing, in accordance with Code Section 704(c) and the Treasury Regulations
thereunder, items of income, gain, loss and deduction with respect to any
property contributed to the capital of the Company shall, solely for tax
purposes, be allocated among the Members so as to take account of any variation
between the adjusted tax basis of such property at the time of contribution to
the Company for federal income tax purposes and its Gross Asset Value at the
time of contribution using the “remedial allocation method” set forth in
Treasury Regulation 1.704-3(d).  In the event the Gross Asset Value of any
Company asset is adjusted in accordance with the definition of Gross Asset Value
hereof, subsequent allocations of items of income, gain, loss, and deductions
with respect to such asset shall take account of any variation between the
adjusted tax basis of such asset for federal income tax purposes and its
adjusted Gross Asset Value in a manner consistent with the principles of Code
Section 704(c) and the Treasury Regulations thereunder.  Allocations pursuant to
this Section 7.3 are solely for purposes of U.S. federal, state, and local
income taxes and shall not affect, or in any way be taken into account in
computing, any Member’s Capital Account or share of Net Profit or Net Loss,
other items, or distributions pursuant to any provision of this Agreement.

 

7.4                               Transfer or Change in Member Interests.

 

If the respective Units held by the existing Members in the Company change or if
a Unit is transferred to any other person or entity, then, for the Fiscal Year
of transfer, all income, gains, losses, deductions, tax credits and other tax
incidents resulting from the operations of the Company shall be allocated, as
between the transferor and the transferee, by taking into account their varying
interests in accordance with Section 706 of the Code.

 

SECTION 8

 

DISTRIBUTIONS AND WITHHOLDING

 

8.1                               Distributions.

 

The Company shall not make any distributions to its Members except as determined
by the Board in accordance with Section 4.2(e) or except as otherwise provided 
herein.  Except as otherwise expressly provided herein, all Distributions shall
be made to Members pro rata in accordance with their respective Percentage
Interest.

 

8.2                               Limitations on Distribution.

 

Notwithstanding any provision to the contrary contained in this Agreement, the
Company shall not make a distribution to any Member on account of its interest
in the Company if such distribution would violate Section 18-607 of the Delaware
Act.

 

16

--------------------------------------------------------------------------------


 

8.3                               Withholding Taxes.

 

If the Company is required to withhold any portion of any amounts distributed or
allocated to a Member by applicable U.S. federal, state, local or foreign tax
laws, the Company may withhold such amounts and make such payments to taxing
authorities as are necessary to ensure compliance with such tax laws.  Any funds
withheld by reason of this Section 8.3 shall nonetheless be deemed distributed
to the Member in question for all purposes under this Agreement.  If the Company
did not withhold from actual distributions any amounts it was required to
withhold, the Company may, at its option, (i) require the Member to which the
withholding was credited to reimburse the Company for such withholding; or
(ii) reduce any subsequent distributions to such Member by the amount of such
withholding.  The obligation of a Member to reimburse the Company for taxes that
were required to be withheld shall continue after such Member transfers or
liquidates its interest in the Company.  Each Member agrees to furnish the
Company with any representations and forms as shall reasonably be requested by
the Company to assist in determining the extent of, and in fulfilling, any
withholding obligations it may have.

 

8.4                               Tax Distributions.

 

At a minimum, the Company shall make annual cash distributions each year to each
Member in an amount determined by multiplying (i) such Member’s taxable income
resulting from the pass through allocations of the Company’s income and gain to
such Member by (ii) the highest rate applicable to any of the Members under
applicable state and federal income tax laws. Such amount shall be reduced by
the distributions received pursuant to Section 8.5 below.

 

8.5                               Adjusted Net Cash Distributions.

 

The Company shall distribute not less than Eighty Percent (80%) of the Adjusted
Net Cash on, at a minimum, a quarterly basis to the Members in proportion to
their Percentage Interest.

 

SECTION 9

 

TAX MATTERS

 

9.1                               Tax Matters Member.

 

(a)                                 PAG is hereby designated as the initial “Tax
Matters Member” (“TMM”) of the Company under Section 6231 of the Code and the
Treasury Regulations thereunder.  Each Member hereby consents to such
designation and agrees that upon the request of the Company it will execute,
certify, acknowledge, deliver, swear to, file and record at the appropriate
public offices such documents as may be necessary or appropriate to evidence
such consent.  Upon the resignation or bankruptcy of PAG, or upon the failure of
PAG to carry out the responsibilities of a TMM in a timely fashion, a successor
to serve in such capacity shall be designated by vote of Members holding a
majority of the interests in the Company.  The TMM may employ experienced tax
counsel to represent the Company in connection with any audit or investigation
of the Company by the Internal Revenue Service (“IRS”), and in connection with
all subsequent administrative and judicial proceedings arising out of such
audit.  The fees and expenses of such counsel shall be a Company expense and
shall be paid by the Company.  Such counsel shall be responsible for
representing the Company; it shall be the responsibility of the Members, at
their own expense, to employ tax counsel to represent their respective separate
interests.  The TMM shall keep the Members informed of all administrative and
judicial proceedings as required by Code Section 6223(g) and shall furnish to
each Member a copy of each notice

 

17

--------------------------------------------------------------------------------


 

or other communication received by the TMM from the IRS except such notice or
communication sent directly to the Members by the IRS.  All expenses incurred by
the TMM in serving in such capacity shall be Company expenses and shall be paid
by the Company.

 

(b)                                 Notwithstanding the foregoing, prior to
taking any of the following actions the Company shall provide notice to  the
Members and shall provide the Members with a reasonable period of time in which
to review and approve such action (which approval shall not be unreasonably
withheld):

 

(i)                                     Any written correspondence or filings
and any settlements in connection with any income tax audit of the Company or
any other tax audit involving material taxes of the Company, including
administrative settlement and judicial review.

 

(ii)                                  Except as set forth in Section 9.1(a) and
Section 9.2, the making of any tax election.

 

(iii)                               Any adjustment to the capital accounts of
the Members in connection with Section 6.4(e) and Section 6.4(f).

 

(iv)                              Approval of any income tax return of the
Company and any other tax return of the Company which reflects the tax treatment
of any item arising in connection with actions described in
Section 4.2(e)(i)(1),(4), (5), (6) or (7) or 4.2(e)(ii) (2), (5) or (7).

 

(v)                                 Any allocation made pursuant to Section 7.2,
and any decision to revise, alter or otherwise modify the methods of allocation
set forth in Section 7 hereof.

 

9.2                               Right to Make Section 754 Election.

 

The TMM  may make an election under Section 754 of the Code to the extent
requested by any Member.  Each Member shall, upon request of the TMM, at such
Member’s cost, promptly supply the TMM information reasonably necessary to give
effect to such election.

 

9.3                               Taxation as Partnership.

 

The Company shall be treated as a partnership for United States federal and
state income tax purposes and the Members agree not to take any action
inconsistent with the Company’s classification as a partnership for United
States federal and State income tax purposes.  By executing this Agreement, each
of the Members hereby consents to, and the TMM shall, take any action necessary,
including, without limitation, the execution of any forms and documents, for the
Company to be treated as a partnership for United States federal and state
income tax purposes.

 

SECTION 10

 

BANKING; ACCOUNTING; BOOKS AND RECORDS

 

10.1                        Banking.

 

All funds of the Company may be deposited in such bank, brokerage or money
market accounts as shall be established by the Company.  Withdrawals from and
checks drawn on any such account

 

18

--------------------------------------------------------------------------------


 

shall be made upon the President’s signature and/or such other signature or
signatures as the Board may designate.

 

10.2                        Maintenance of Books and Records; Accounts and
Accounting Method; Inspection.

 

(a)                                 The Company shall keep or cause to be kept
at the address of the Company (or at such other place as the Company shall
advise the Members in writing) full and accurate accounts of the transactions of
the Company in proper books and records of account which shall set forth all
information required by the Delaware Act.  Such books and records shall be
maintained on the basis of United States generally accepted accounting
principles, to the extent that such principles are not inconsistent with the
other provisions of this Agreement.  Such books and records shall be available,
upon reasonable notice to the Company, for inspection and copying at reasonable
times during business hours by a Member or its duly authorized agents or
representatives for any purpose reasonably related to such Member’s interest as
a member in the Company.

 

(b)                                 Employees, agents and representatives of PAG
shall have full access to the plants and properties of the Company and its
Subsidiaries for the purpose of inspecting such plants and properties and the
operations thereon during normal business hours, in a manner that does not
unduly disrupt the business or operations of the Company and upon the prior
written notice to the President of the Company of any such inspection.

 

SECTION 11

 

REPORTS TO MEMBERS

 

11.1                        Reports to Current Members.

 

(a)                                 The Company shall use its good faith efforts
to prepare and mail to each Member, within 90 days after the end of each Fiscal
Year and 45 days after the end of each quarter thereof other than the last
quarter of the Fiscal Year, a financial report (upon request of PAG, audited in
the case of a report sent as of the end of a Fiscal Year and unaudited in the
case of a report sent as of the end of a quarter) setting forth as of the end of
such Fiscal Year or quarter (i) the assets and liabilities of the Company as of
the end of such Fiscal Year or quarter, (ii) the income or loss of the Company
for such Fiscal Year or quarter and (iii) the changes in cash flow during such
Fiscal Year or quarter.

 

(b)                                 The Company shall use its good faith efforts
to prepare and mail to each Member, within 100 days after the end of each Fiscal
Year a financial report setting forth as of the end of such Fiscal Year such
Member’s closing Capital Account as of the end of such Fiscal Year, together
with a reconciliation of the changes from the previous report.

 

(c)                                  The Company shall distribute monthly
unaudited financial information to the members.

 

11.2                        Tax Information.

 

(a)                                 No later than April 10, June 10,
September 10 and December 10 of each Fiscal Year, the Company shall deliver to
each Person that was a Member at any time during the quarter in which or
immediately preceding which such date occurs a statement of such Person’s
distributive share, if any, of items of income, gain, loss, deduction and credit
of the

 

19

--------------------------------------------------------------------------------


 

Company for such quarter and such other information as may be reasonably
necessary for such Person to make its estimated tax payments.

 

(b)                                 As soon as practicable after the end of the
Fiscal Year, but in no event later than 45 days after the end of the Fiscal
Year, the Company shall deliver to each Person that was a Member at any time
during such Fiscal Year a final statement of such Person’s reasonably determined
distributive share, if any, of items of income, gain, loss, deduction and credit
of the Company for such Fiscal Year and such other information as may be
reasonably necessary for such Person to complete its tax returns (including
copies of any tax returns that have been filed by the Company).

 

(c)                                  The Company shall provide each Member with
a copy of any tax return described in Section 9.1(b)(iv) hereof for such
Member’s review at least twenty (20) business days before the due date of such
tax return.

 

11.3                        Additional Information.

 

Upon the request of any Member, the Company shall, at the request of a Member,
furnish such additional information about the Company and distributions from the
Company reasonably related to such Member’s interest in the Company.  Without
limiting the foregoing sentence, the Company agrees to use its good faith
efforts to make available to any Member which accounts for its interest on the
equity method (whether or not the Company is publicly reporting), such financial
information as may be reasonably required by such Member.  The Company agrees to
use its good faith efforts to provide such information to any such Member at a
date which will allow such Member a reasonable period of time in which to
incorporate such information into any filings to be made by such Member.  In the
event the Company is subject to the reporting obligations of the Securities and
Exchange Act of 1934 resulting from the minority interest owned by NAL, NAL
agrees to reimburse the Company for any reasonable out-of-pocket costs incurred
in connection with making those filings.

 

SECTION 12

 

LIABILITY, EXCULPATION AND INDEMNIFICATION

 

12.1                        Liability.

 

Except as otherwise provided herein or by the Delaware Act, the debts,
obligations and liabilities of the Company, whether arising in contract, tort or
otherwise, shall be solely the debts, obligations and liabilities of the
Company, and no Covered Person shall be obligated personally for any such debt,
obligation or liability of the Company solely by reason of being a Covered
Person.

 

12.2                        Exculpation.

 

(a)                                 Generally.  No Covered Person shall be
liable to the Company or any Member for any act or omission taken or suffered by
such Covered Person in good faith and in the reasonable belief that such act or
omission is in or is not contrary to the best interests of the Company and is
within the scope of authority granted to such Covered Person by this Agreement,
provided that such act or omission is not in material violation of this
Agreement and does not constitute Disabling Conduct by the Covered Person.  No
Member shall be liable to the Company or any Member for any action taken by any
other Member.

 

20

--------------------------------------------------------------------------------

 

(b)                             Reliance Generally.  A Covered Person shall
incur no liability in acting upon any signature or writing reasonably believed
by it to be genuine, and may rely on a certificate signed by an executive
officer of any Person in order to ascertain any fact with respect to such Person
or within such Person’s knowledge and may rely on an opinion of counsel selected
by such Covered Person with respect to legal matters, except to the extent that
such liability resulted from the Covered Person having engaged in Disabling
Conduct.  Each Covered Person may act directly or through its agents or
attorneys.  Each Covered Person may consult with counsel, appraisers, engineers,
accountants and other skilled Persons of its choosing, and shall not be liable
for anything done, suffered or omitted in good faith in reasonable reliance upon
the advice of any of such Persons, except to the extent that such Covered Person
engaged in Disabling Conduct.  No Covered Person shall be liable to the Company
or any Member for any error of judgment made in good faith by a responsible
officer or officers of the Covered Person, except to the extent that such
liability resulted from the Covered Person having engaged in Disabling Conduct. 
Except as otherwise provided in this Section 12.2, no Covered Person shall be
liable to the Company or any Member for any mistake of fact or judgment by the
Covered Person in conducting the affairs of the Company or otherwise acting in
respect of and within the scope of this Agreement, except to the extent that
such liability resulted from the Covered Person having engaged in Disabling
Conduct.  No Covered Person shall be liable for the return to any Member of all
or any portion of any Member’s Capital Account or Capital Contributions, except
to the extent that such liability resulted from the Covered Person having
engaged in Disabling Conduct.

 

(c)                                  Reliance on this Agreement.  To the extent
that, at law or in equity, a Covered Person has duties (including fiduciary
duties) and liabilities relating thereto to the Company or to the Members, any
Covered Person acting under this Agreement or otherwise shall not be liable to
the Company or to any Member for its good faith reliance on the provisions of
this Agreement.  The provisions of this Agreement, to the extent that they
restrict the duties and liabilities of a Covered Person otherwise existing at
law or in equity, are agreed by the Members to replace such other duties and
liabilities of such Covered Person.

 

(d)                                 Standard of Care.  Whenever in this
Agreement a Person is permitted or required to make a decision (i) except the
Directors in connection with the discharge of their duties as Members of the
Board in its “sole and absolute discretion,” “sole discretion,” “discretion” or
under a grant of similar authority or latitude, the Person shall be entitled to
consider such interests and factors as it desires, including its own interests,
and shall have no duty or obligation to give any consideration to any interest
of or factors affecting any other Member, the Company or any other Person, or
(ii) in its “good faith” or under another express standard, the Person shall act
under such express standard and shall not be subject to any other or different
standard imposed by this Agreement or other applicable law.

 

12.3                        Indemnification.

 

(a)                             Indemnification Generally.  The Company shall
and hereby does, to the fullest extent permitted by applicable law, indemnify,
hold harmless and release each Covered Person from and against all claims,
demands, liabilities, costs, expenses, damages, losses, suits, proceedings and
actions, whether judicial, administrative, investigative or otherwise, of
whatever nature, known or unknown, liquidated or unliquidated (“Claims”), that
may accrue to or be incurred by any Covered Person, or in which any Covered
Person may become involved, as a party or otherwise, or with which any Covered
Person may be

 

21

--------------------------------------------------------------------------------


 

threatened, relating to or arising out of the business and affairs of, or
activities undertaken in connection with, the  Company, or otherwise relating to
or arising out of this Agreement, including, but not limited to, amounts paid in
satisfaction of judgments, in compromise or as fines or penalties and counsel
fees and expenses incurred in connection with the preparation for or defense or
disposition of any investigation, action, suit, arbitration or other proceeding
(a “Proceeding”), whether civil or criminal (all of such Claims and amounts
covered by this Section 12.3. and all expenses referred to in Section 12.3(c),
are referred to as “Damages”), except to the extent that it shall have been
determined ultimately that such Damages arose from Disabling Conduct of such
Covered Person or that such Covered Person committed a material breach of this
Agreement.  The termination of any Proceeding by settlement shall not, of
itself, create a presumption that any Damages relating to such settlement arose
from a material violation of this Agreement by, or Disabling Conduct of, any
Covered Person.

 

(b)                                 No Direct Member Indemnity.  Members shall
not be required directly to indemnify any Covered Person.

 

(c)                                  Expenses, etc.  Expenses incurred by a
Covered Person in defense or settlement of any Claim that may be subject to a
right of indemnification hereunder may be advanced by the Company prior to the
final disposition thereof upon receipt of an agreement by or on behalf of the
Covered Person to repay such amount if it shall be determined ultimately that
the Covered Person is not entitled to be indemnified hereunder.  The right of
any Covered Person to the indemnification provided herein shall be cumulative
with, and in addition to, any and all rights to which such Covered Person may
otherwise be entitled by contract or as a matter of law or equity and shall
extend to such Covered Person’s successors, assigns and legal representatives.

 

(d)                             Notices of Claims, etc.  Promptly after receipt
by a Covered Person of notice of the commencement of any Proceeding, such
Covered Person shall, if a claim for indemnification in respect thereof is to be
made against the Company, give written notice to the Company of the commencement
of such Proceeding, provided that the failure of any Covered Person to give
notice as provided herein shall not relieve the Company of its obligations under
this Section 12.3 except to the extent that the Company is actually prejudiced
by such failure to give notice.  In case any such Proceeding is brought against
a Covered Person (other than a derivative suit in right of the Company), the
Company will be entitled to participate in and to assume the defense thereof to
the extent that the Company may wish, with counsel reasonably satisfactory to
such Covered Person.  After notice from the Company to such Covered Person of
the Company’s election to assume the defense thereof (and corresponding
expenses), the Company will not be liable for expenses subsequently incurred by
such Covered Person in connection with the defense thereof.  The Company will
not consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Covered Person of a release from all liability in respect to such Claim.

 

(e)                                  No Waiver.  Nothing contained in this
Section 12.3 shall constitute a waiver by any Member of any right that it may
have against any party under United States federal or state securities laws.

 

22

--------------------------------------------------------------------------------


 

SECTION 13

 

TRANSFER OF UNITS; WITHDRAWAL,

BANKRUPTCY, DISSOLUTION; CERTAIN ADMISSIONS OF MEMBERS

 

13.1                        Admission, Substitution and Withdrawal of Members;
Assignment.

 

(a)                                 General.  Except as set forth in this
Section 13, no Person may be admitted to, and no Member may withdraw from, the
Company prior to the dissolution and winding up of the Company.  No Member shall
sell, transfer, assign, convey, pledge, mortgage, encumber, hypothecate or
otherwise dispose of all or any part of its interest in the Company (a
“Transfer”) without first complying with the provisions of this Section 13.1.

 

(b)                                 Admission of New Members and Issuance of
Interests.  No person shall be admitted as a new Member and the Company shall
not authorize the issuance of interest in the Company of any kind that could or
would entitle the recipient thereof to the rights of a Member or that would
cause (or entitle) such person to receive an interest (other than collateral
security interests granted by the Company to secure its obligations) in the
assets or profits of the Company unless approved by a Majority Board Vote as
defined in Section 4.1(g).

 

(c)                                  Conditions to Transfer.  Any purported
Transfer by a Member pursuant to the terms of this Section 13 shall be subject
to the satisfaction of the following conditions:

 

(i)                                     the transferring Member or transferee
shall undertake to pay all reasonable expenses incurred by the Company in
connection therewith;

 

(ii)                                  the Company shall receive from the
transferring Member a legal opinion, in form and substance reasonably
satisfactory to the nontransferring Members, to the effect that the transfer
will not result (directly or indirectly) in (A) a termination of the Company
under any Section of the Code that would require the non-transferring Members to
recognize gain under Section 731 of the Code, or (B) treatment of the Company as
an entity other than a partnership for purposes of the Code;

 

(iii)                               the Company shall receive from the Person to
whom such Transfer is to be made (A) such documents, instruments and
certificates as may be requested by the Company, pursuant to which such
transferee shall agree to be bound by this Agreement, (B) such other documents,
opinions, instruments and certificates as the Company shall reasonably request
and (C) a counterpart of this Agreement executed by or on behalf of such Person;
and

 

(iv)                              the Company shall have received any approvals
required by its Franchise Agreements.

 

(d)                                 Cooperation by the Company.  The Company
shall provide reasonable assistance to any Member at such Member’s request
seeking to sell its Units in compliance with this Agreement, provided that the
Company shall not be required to provide any confidential information to any
prospective purchaser who has not executed a confidentiality

 

23

--------------------------------------------------------------------------------


 

agreement in form reasonably satisfactory to the Company.  Any costs to the
Company of providing such assistance shall be paid by the Member seeking to sell
its Units.

 

(e)                                  Prohibited Transfers.  No attempted
Transfer shall be recognized by the Company unless effected in accordance with
and as permitted by this Agreement.

 

(f)                                   Right of First Refusal.  PAG shall have a
right of first refusal to purchase all of the NAL interest on the terms that NAL
offers such interest to a third party, whether or not pursuant to a written
agreement. PAG shall have twenty (20) days after receipt of written notice from
NAL that it intends to sell its interest to exercise this right of first refusal
and NAL shall furnish PAG with a copy of the proposed sale agreement or other
documentation evidencing its intent to sell along with the notice.  If PAG fails
to exercise its right, any attempted Transfer of the NAL interest to a third
party must still meet the conditions to Transfer set forth in Section 13.1(c) to
become effective.

 

(g)                                  Tag Along Right. If PAG intends to enter
into an agreement (the “Proposed Sale Agreement”) to sell, assign, transfer or
otherwise dispose of its Percentage Interest to a third party purchaser (the
“Transaction”) which, as a result of such Transaction, Penske Corporation,
Penske Automotive Group, Inc. or an Affiliate thereof, would no longer Control
the Company, then NAL shall have the right to sell its Percentage Interest to
such third party purchaser as part of the Transaction on a pro rata basis. The
purchase price for NAL’s Percentage Interest shall be equal to the purchase
price proposed for all or a portion of PAG’s Percentage Interest adjusted on a
pro rata basis taking into account NAL’s and PAG’s Percentage Interest in the
Company. PAG shall provide NAL with a written copy of a Proposed Sale Agreement,
and NAL shall provide PAG with written notice within fifteen (15) days
thereafter should it wish to become a party to the Proposed Sale Agreement upon
the terms set forth in the Proposed Sale Agreement which shall include the
purchase price terms for NAL’s Percentage Interest set forth above.  NAL shall
receive the same proportionate consideration (on a pro rata basis) as part of
the Transaction that is received by PAG.

 

13.2                        Withdrawal.

 

No Member shall have the right to withdraw from the Company and no Member shall
take any action to accomplish its voluntary dissolution.

 

13.3                        Purchase Rights.

 

PAG shall have the right to purchase all, but not less than all, of the
Percentage Interest of NAL upon the occurrence of any Buy-Out Event, which right
shall be assignable by PAG, exercisable within sixty (60) days of the later of
occurrence of the Buy-Out Event or PAG’s becoming aware of the Buy-Out Event
(the “PAG Exercise Period”).  If PAG elects to exercise such right, it shall
provide notice (including, without limitation, the price to be paid for the
Percentage Interest (the “PAG Purchase Price”)) to NAL during the PAG Exercise
Period. For a period of fifteen (15) calendar days thereafter (the “PAG
Appraisal Period”), if NAL believes that the PAG Purchase Price does not reflect
the fair market value of the Percentage Interest, it may elect to have the fair
market value of the Percentage Interest determined by a Qualified Appraiser by
providing written notice of such election to PAG.  The fees and costs associated
with such an appraisal shall be split between the parties.  Within sixty (60)
calendar days of (i) the expiration of the PAG Appraisal Period; or (ii) if
applicable, the determination of the fair market value by a Qualified Appraiser

 

24

--------------------------------------------------------------------------------


 

(the “PAG Closing Date”), PAG (or its assignee) shall provide payment of the PAG
Purchase Price or, if applicable, the fair market value of the Percentage
Interest. If PAG (or its assignee) does not purchase the Percentage Interest of
NAL on or before the Closing Date, then all rights to purchase the Percentage
Interest pursuant to this section shall terminate. In the event that PAG does
not exercise their option to purchase the Percentage Interest upon the
occurrence of a Buy-Out Event and, as a result of a Buy-Out Event, the
Percentage Interest is Transferred to a transferee, such transferee has no right
to become a Member unless admitted to membership in accordance with
Section 13.1(b).  Such transferee shall not participate in the management of the
business and affairs of the Company and is only entitled to receive the share of
profits or other compensation by way of income and the return of contributions,
to which NAL would otherwise be entitled.

 

SECTION 14

 

DISSOLUTION AND TERMINATION OF THE COMPANY

 

14.1                        Events Causing Dissolution.

 

(a)                                 Dissolution Events.  There will be
dissolution of the Company and its affairs shall be wound up upon the first to
occur of any of the following events:

 

(i)                                     the written consent of all Members;

 

(ii)                                  the death, retirement, resignation,
expulsion, bankruptcy or dissolution (any of the foregoing, a “Withdrawal”) of
any Member (in such capacity, the “Withdrawing Member”) unless, within ninety
days after the occurrence of such an event Members holding a majority of the
Units of all of the remaining Members agree in writing to continue the business
of the Company and to the appointment, if necessary or desired, effective as of
the date of such event, of one or more new Members; or

 

(iii)                               the entry of a decree of judicial
dissolution under Section 18-802 of the Delaware Act.

 

(b)                                 If the remaining Members decide to continue
the Company pursuant only to Section 14.1(a)(ii), the Company shall inform the
Withdrawing Member of such decision by written notice delivered within ninety
(90) days of the occurrence of the Withdrawal.  If the Members so elect to
continue the Company, the Withdrawing Member shall no longer be a Member of the
Company and the Company (and/or the other Members) shall make payment in cash in
liquidation of the Withdrawing Member’s interest in the Company.  Any such
payment shall be equal to the Withdrawing Member’s capital account minus any
costs, fees or expenses of the Company and the non-withdrawing members related
to the Withdrawal.

 

25

--------------------------------------------------------------------------------


 

14.2                        Liquidation.

 

Upon dissolution of the Company, the Person or Persons approved as provided in
Section 14.4(b) to carry out the winding up of the Company (in such capacity,
the “Liquidating Trustee”) and shall proceed, subject to the provisions herein,
to liquidate the Company and apply the proceeds of such liquidation, or at the
discretion of the Members to distribute Company assets, in the following order
of priority:

 

(a)                                 First, to creditors (including creditors
that are also Members) in satisfaction of debts and liabilities of the Company,
whether by payment or the making of reasonable provision for payment (including
any loans or advances that may have been made by any of the Members to the
Company), and the expenses of liquidation, whether by payment or the making of
reasonable provision for payments, any such reasonable reserves (which may be
funded by a liquidating trust) to be established by the Liquidating Trustee, as
the case may be, in amounts deemed by it to be reasonably necessary for the
payment of the Company’s expenses, liabilities and other obligations (whether
fixed or contingent); and

 

(b)                                 Second, to the Members in proportion to, and
to the extent of, each Member’s Capital Account, as such Capital Account has
been adjusted pursuant to Section 6.4, any remainder to be distributed among the
Members in accordance with their respective  Percentage Interest.

 

14.3                        Distributions in Cash or in Kind.

 

(a)                                 Upon the dissolution of the Company, the
Liquidating Trustee shall use its good faith efforts to liquidate all of the
Company assets in an orderly manner and apply the proceeds of such liquidation
as set forth in Section 14.2, or if in the good faith business judgment of the
Liquidating Trustee a Company asset should not be liquidated, the Liquidating
Trustee shall allocate, on the basis of the Value of any Company assets not sold
or otherwise disposed of, any unrealized gain or loss based on such Value to the
Members’ Capital Accounts as though the assets in question had been sold on the
date of distribution and, after giving effect to any such adjustment, distribute
said assets in accordance with Section 14.2, provided that the Liquidating
Trustee will in good faith attempt to liquidate sufficient Company assets to
satisfy in cash (or make reasonable provision for) the debts and liabilities
referred to in paragraph First of Section 14.2.

 

14.4                        Time and Manner for Liquidation, etc.

 

(a)                                 A reasonable time period shall be allowed
for the orderly winding up and liquidation of the assets of the Company and the
discharge of liabilities to creditors so as to enable the Liquidating Trustee to
seek to minimize potential losses upon such liquidation.  The provisions of this
Agreement shall remain in full force and effect during the period of winding up
and until the filing of a certificate of cancellation of the Company with the
Secretary of State of the State of Delaware.

 

(b)                                 In the event of a liquidation of the
Company, the Members shall jointly approve the Person to act as Liquidating
Trustee and shall be entitled to direct the manner and timing under which such
Liquidating Trustee shall proceed to liquidate the Company.  All Members shall
be promptly informed of any directions given by another Member to the
Liquidating Trustee and of the progress of the liquidation.

 

26

--------------------------------------------------------------------------------


 

14.5                        Termination.

 

Upon completion of the foregoing, the Liquidating Trustee shall execute,
acknowledge and cause to be filed a certificate of cancellation of the Company
with the Secretary of State of the State of Delaware.

 

14.6                        Claims of the Members.

 

The Members and former Members shall, other than for a breach of this Agreement,
gross negligence or willful misconduct, look solely to the Company’s assets for
the return of their Capital Contributions, and if the assets of the Company
remaining after payment of or due provision for all debts, liabilities and
obligations of the Company are insufficient to return such Capital
Contributions, the Members and former Members shall have no recourse against any
Member, any Manager or any Member’s or Manager’s Affiliates.

 

SECTION 15

 

DEFINITIONS

 

15.1                        Definitions.

 

Unless the context otherwise requires, the terms defined in this Section 15.1
shall, for the purposes of this Agreement, have the meanings herein specified.

 

“Adjusted Capital Account Deficit” shall mean, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Fiscal Year after giving effect to the following adjustments: 
(a) credit to such Capital Account any amounts that such Member is obligated to
restore pursuant to the penultimate sentences of Treasury Regulations Sections
1.704-2(g)(1) and 1.704-2(i)(5); and (b) debit to such Capital Account the items
described in Treasury Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) and
(6).  This definition of Adjusted Capital Account Deficit is intended to comply
with the provisions of Section 1.704-1(b)(2)(ii)(d) of the Treasury Regulations
and shall be interpreted consistently therewith.

 

“Adjusted Net Cash” means an amount that is reasonably determined by the Chief
Financial Officer of Penske Automotive Group, Inc. and the President of the
Company.

 

“Affiliate” of any entity or Person shall mean any other entity or person
Controlling, Controlled by, or under Common Control with, such entity or Person.

 

“Agreement” shall mean this Limited Liability Company Agreement, as amended,
modified, supplemented or restated from time to time.

 

“Associate” shall have the meaning ascribed to such term in Rule 12b-2 of the
Securities Exchange Act of 1934, as amended.

 

“Business” is defined in the Recitals to this Agreement.

 

27

--------------------------------------------------------------------------------


 

“Business Day” shall mean any day on which banks located in New York City are
not required or authorized by law to remain closed.

 

“Buy-Out Event” means any of the following: (a) NAL institutes or consents to
any proceeding under Debtor Relief Laws relating to NAL or to all or any part of
NAL’s property; (b) NAL is unable or admits in writing to the inability to pay
its debts as they mature, or makes an assignment for the benefit of creditors;
(c) NAL applies for or consents to the appointment of any receiver, trustee,
custodian, conservator, liquidator, rehabilitator or similar officer or for all
or any part of its property; (d) NAL applies for or consents to liquidation or
dissolution or all or substantially all of its property; (e) any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of NAL; (f) any proceeding under
Debtor Relief Laws relating to NAL or to all or any part of its property is
instituted; or (g) NAL is determined to be an Unsuitable Person and it fails to
take the necessary steps to change such determination within twenty (20) days’
time.

 

“Capital Account” shall mean, with respect to any Member, the account maintained
for such Member in accordance with the provisions of Section 6.4.

 

“Capital Contribution” shall mean, with respect to any Member, the amount of
money and the Gross Asset Value of property contributed by such Member to the
Company pursuant to Article VI hereof and as set forth on Schedule A.

 

“Certificate” shall mean the Company’s Certificate of Formation and any and all
amendments thereto and restatements thereof filed on behalf of the Company with
the office of the Secretary of State of the State of Delaware pursuant to the
Delaware Act.

 

“Claims” shall have the meaning set forth in Section 12.3(a).

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Company Minimum Gain” shall have the meaning of “partnership minimum gain” set
forth in Treasury Regulations Sections 1.704-2(b)(2) and 1.704-2(d).

 

“Control” (including the terms “Controlling”, “Controlled by” and “under common
Control with”) means the possession, directly or indirectly, or the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of securities, by contract or otherwise.

 

“Covered Person” shall mean a Member, a Manager, a Director, an Officer, any
Person that directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with the Company, a
Member or a Manager; any officers, directors, shareholders, controlling Persons,
partners, employees, representatives or agents of a Member or a Manager, or
their respective Affiliates; or any officer, employee or agent of the Company or
its Affiliates; or any Person who was, at the time of the act or omission in
question, such a Person.

 

“Damages” shall have the meaning set forth in Section 12.3(a).

 

“Debtor Relief Laws” means any laws generally affecting the right of creditors
and the relief of debtors now or hereafter in effect, including, without
limitation, bankruptcy and insolvency laws, and laws pursuant to which a
receiver, liquidator, assignee, custodian, trustee, sequestrator or other

 

28

--------------------------------------------------------------------------------


 

similar agent is appointed for the person or for any substantial part of the
person’s assets or property.

 

“Delaware Act” shall mean the Delaware Limited Liability Company Act, 6 Del. C.
” 18-101, et seq., as amended from time to time.

 

“Depreciation” shall mean, for each Fiscal Year, an amount equal to the
depreciation, amortization, or other cost recovery deduction allowable with
respect to an asset for such Fiscal Year, except that if the Gross Asset Value
of an asset differs from its adjusted basis for federal income tax purposes at
the beginning of such Fiscal Year, Depreciation shall be an amount which bears
the same ratio to such beginning Gross Asset Value as the federal income tax
depreciation, amortization, or other cost recovery deduction for such Fiscal
Year bears to such beginning adjusted tax basis; provided, however, that if the
adjusted basis for federal income tax purposes of an asset at the beginning of
such Fiscal Year is zero, Depreciation shall be determined with reference to
such beginning Gross Asset Value using any reasonable method selected by the
Member.

 

“Directors” shall have the meaning set forth in Section 4.1(a).

 

“Disabling Conduct” shall mean conduct that constitutes fraud, a willful
violation of this Agreement or law, gross negligence or reckless disregard of
duty in the conduct of the duties of the Person referred to which results in a
material loss to the Company.

 

“Executive Officer” shall mean the President of the Company and all officers and
employees of the Company who directly report to, or are directly supervised by,
the President.

 

“Financial Statements” with respect to the Company shall mean the financial
statements of the Company that reflect the assets, liabilities, retained
capital, operations and cash flows of the Company.

 

“Fiscal Year” shall have the meaning set forth in Section 5.3.

 

“Franchise Agreements” means, the agreement entered into with Mercedes-Benz USA
or other applicable manufacturer which serve to establish the rights and
obligations of the Company and the manufacturer to each other with respect to
the sale and service of new motor vehicles.

 

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

 

(a)                                 The initial Gross Asset Value of any asset
contributed by a Member to the Company shall be the fair market value of such
asset at the time it is accepted by the Company, unreduced by any liability
secured by such asset, as determined by the Members.

 

(b)                                 The Gross Asset Values of all Company assets
shall be adjusted to equal their respective fair market values, unreduced by any
liabilities secured by such assets, as determined by the Members as of the
following times:  (i) the acquisition of an additional interest in the Company
by any new or existing Member in exchange for more than a de minimis Capital
Contribution; (ii) the distribution by the Company to a Member of more than a de
minimis amount of Property as

 

29

--------------------------------------------------------------------------------


 

consideration for an interest in the Company; and (iii) the liquidation of the
Company within the meaning of Treasury Regulations Section 1.704-1(b)(2)(ii)(g).

 

(c)                                  The Gross Asset Values of any Company asset
distributed to any Member shall be adjusted to equal the fair market value of
such asset, unreduced by any liability secured by such asset, on the date of
distribution as determined by the Members.

 

(d)                                 The Gross Asset Values of the Company assets
shall be increased (or decreased) to reflect any adjustments to the adjusted
basis of such assets pursuant to Code Section 734(b) or Code Section 743(b); but
only to the extent that such adjustments are taken into account in determining
Capital Accounts pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(m) and paragraph (vi) of the definition of “Net
Profits” and “Net Losses”.

 

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
paragraphs (a), (b) or (d) of this definition, such Gross Asset Value shall
thereafter be adjusted by the Depreciation taken into account with respect to
such asset for purposes of computing Net Profits and Net Losses.

 

“Liquidating Trustee” shall have the meaning set forth in Section 14.2.

 

“Manager” shall mean a “manager” (within the meaning of the Delaware Act) of the
Company.

 

“Member” shall mean any Person named as a member of the Company on Schedule A
hereto or admitted subsequently as an additional Member pursuant to the
provisions of this Agreement, in such Person’s capacity as a member of the
Company, and “Members” shall mean two or more of such Persons when acting in
their capacities as members of the Company.

 

“Member Minimum Gain” shall mean a Member’s share of Company Minimum Gain as set
forth in Treasury Regulations Section 1.704-2(g) and member nonrecourse debt
minimum gain as described in Treasury Regulations Section 1.704-2(i).

 

“Member Nonrecourse Debt” shall have the meaning of “partner nonrecourse debt”
as set forth in Treasury Regulations Section 1.704-2(b)(4).

 

“Member Nonrecourse Deductions” shall have the meaning of “partner nonrecourse
deductions” set forth in Treasury Regulations Section 1.704-2(i).

 

“Nonrecourse Deductions” shall have the meaning set forth in Treasury
Regulations Section 1.704-2(b)(1).

 

“Net Profit” or “Net Loss” shall mean, for each Fiscal Year, an amount equal to
the Company’s taxable income or loss for such Fiscal Year, determined in
accordance with Code Section 703(a) (for this purpose, all items of income,
gain, loss, or deduction required to be stated separately pursuant to Code
Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:

 

30

--------------------------------------------------------------------------------

 

(a)                                 any income of the Company that is exempt
from federal income tax and not otherwise taken into account in computing Net
Profits or Net Losses pursuant to this definition shall be added to such taxable
income or loss;

 

(b)                                 any expenditures of the Company described in
Code Section 705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise
taken into account in computing Net Profits or Net Losses pursuant to this
definition shall be subtracted from such taxable income or loss;

 

(c)                                  in the event the Gross Asset Value of any
Company asset is adjusted pursuant to paragraphs (b) or (c) of the definition of
“Gross Asset Value,” the amount of such adjustment shall be taken into account
as gain or loss from the disposition of such asset for purposes of computing Net
Profits or Net Losses;

 

(d)                                 gain or loss resulting from any disposition
of property with respect to which gain or loss is recognized for federal income
tax purposes shall be computed by reference to the Gross Asset Value of property
disposed of, notwithstanding that the adjusted tax basis of such property
differs from its Gross Asset Value;

 

(e)                              in lieu of depreciation, amortization, and
other cost recovery deductions taken into account in computing such taxable
income or loss there shall be taken into account Depreciation with respect to
each asset of the Company for such Fiscal Year, computed in accordance with the
definition of “Depreciation” above;

 

(f)                                   to the extent an adjustment to the
adjusted tax basis of any Company asset pursuant to Code Section 734(b) or Code
Section 743(b) is required pursuant to Treasury Regulations
1.704-1(b)(2)(iv)(m)(4) to be taken into account in determining Capital Accounts
as a result of a distribution other than in complete liquidation of a Member’s
Interest, the amount of such adjustment shall be treated as an item of gain (if
the adjustment increases the basis of the asset) or loss (if the adjustment
decreases the basis of the asset) from the disposition of the asset and shall be
taken into account for purposes of computing Net Profits or Net Losses; and

 

(g)                                  notwithstanding any other provision of this
definition, any items which are specially allocated pursuant to
Section 7.2(a) of this Agreement shall not be taken into account in computing
Net Profits or Net Losses.

 

The amounts of the items of Company income, gain, loss, or deduction available
to be specially allocated pursuant to Sections 7.2(a) hereof shall be determined
by applying rules analogous to those set forth in paragraphs (a) through
(f) above.

 

“Percentage Interest” shall mean the percentage of the total Units held by a
Member.

 

“Officer” shall have the meaning set forth in Section 4.2(a).

 

“Person” shall mean any individual, corporation, association, partnership
(general or limited), joint venture, trust, joint-stock company, estate, limited
liability company, unincorporated organization or other legal entity or
organization.

 

31

--------------------------------------------------------------------------------


 

“Proceeding” shall have the meaning set forth in Section 12.3(a).

 

“Qualified Appraiser” means an independent outside qualified appraiser appointed
by the Board (and reasonably acceptable to NAL) to determine the fair market
value of certain Units, or the Company itself. Any determination by  a Qualified
Appraiser regarding the fair market value of certain Units or the Company
itself, shall be binding upon all parties.

 

“Secretary” shall mean the person or persons duly appointed as Secretary of the
Company.

 

“Subsidiary” of any Person shall mean a corporation or other entity a majority
of whose capital stock with voting power or the majority ownership interest of
which is at the time owned or controlled, directly or indirectly, by such
Person.

 

“TMM” shall have the meaning set forth in Section 9.1(a).

 

“Transfer” shall have the meaning set forth in Section 13.1(a).

 

“Treasurer” shall mean the person or persons duly appointed as Treasurer of the
Company.

 

“Treasury Regulations” shall mean the Income Tax Regulations, including
Temporary Regulations, promulgated under the Code, as the same may be amended
hereafter from time to time (including corresponding provisions of succeeding
Income Tax Regulations).

 

“Units” shall mean the total limited liability company interests of the
Company.  The number of Units authorized to be issued and outstanding is
specified in Schedule A, as amended from time to time in accordance with this
Agreement.

 

“Unsuitable Person” means a Member (which shall be deemed to include an
Affiliate of such Person) whose continued involvement in the business of the
Company as a manager, director, officer, agent or employee causes the Company to
lose or to be threatened with the loss of any Franchise Agreement.

 

“Withheld Amount” shall have the meaning set forth in Section 7.4(c).

 

SECTION 16

 

AMENDMENTS; MERGER OR SALE

 

16.1                        Amendments Generally.

 

Notwithstanding any other provision of this Agreement, the terms of this
Agreement shall not be amended except in a writing signed by all Members,
provided that, without the consent of any of the Members, the Company:

 

(i)                                     may enter into agreements with Persons
who are transferees of the interests in the Company of Members, pursuant to the
terms of this Agreement, providing in substance that such Persons will be bound
by this Agreement; and

 

32

--------------------------------------------------------------------------------


 

(ii)                                  may amend this Agreement as may be
required to implement (A) transfers of interests of Members or (B) any admission
of new Members.

 

16.2                        Merger or Sale.

 

The Company may merge with, or consolidate into, a Delaware limited liability
company or another business entity (as defined in Section 18-209(a) of the
Delaware Act) or may sell all or substantially all of its assets only upon the
approval of the Company and all Members of the Company.

 

SECTION 17

 

MISCELLANEOUS PROVISIONS

 

17.1                        Notices.

 

Each notice relating to this Agreement shall be in writing and shall be
delivered (a) in person, by registered or certified mail, private courier,
confirmed overnight delivery or (b) by telecopy or other facsimile transmission,
confirmed by telephone to an executive officer of the recipient.  In addition,
all notices to any Member shall be addressed to such Member at their respective
addresses set forth on Schedule A or at such other address as the Member may
have designated by notice in writing.  Any Member may designate a new address by
notice to that effect given to the Company.  The Company may designate a new
address by notice to that effect given to each Member.  Unless otherwise
specifically provided in this Agreement, a notice given in accordance with the
foregoing clause (a) shall be deemed to have been effectively given when mailed
by registered or certified mail, return receipt requested, to the proper
address, or when delivered in person.  Any notice to the Company or to a Member
by telecopy or other facsimile transmission shall be deemed to be given when
sent and confirmed by telephone in accordance with the foregoing clause (b).

 

17.2                        Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which taken together shall constitute a
single agreement.

 

17.3                        Headings.

 

The headings and subheadings of the sections of this Agreement are inserted for
convenience and identification only and are in no way intended to describe,
interpret, define or limit the scope, extent or intent of this Agreement or any
provision thereof.

 

17.4                        Successors and Assigns; Assignment.

 

This Agreement shall inure to the benefit of the Members and the Covered
Persons, and shall be binding upon the parties, and their respective successors
and permitted assigns.

 

17.5                        Severability.

 

Every provision of this Agreement is intended to be severable.  If any term or
provision of this Agreement is illegal or invalid for any reason whatsoever,
such term or provision will be enforced to the maximum extent permitted by law
and, in any event, such illegality or invalidity shall not affect the validity
of the remainder of the Agreement.

 

33

--------------------------------------------------------------------------------


 

17.6                        Non-Waiver.

 

No provision of this Agreement shall be deemed to have been waived except if the
giving of such waiver is contained in a written notice given to the party
claiming such waiver and no such waiver shall be deemed to be a waiver of any
other or further obligation or liability of the party or parties in whose favor
the waiver was given.

 

17.7                        Applicable Law.

 

This agreement and the rights and obligations of the parties hereunder shall be
interpreted and enforced in accordance with and governed by the laws of the
state of Delaware, and all rights and remedies shall be governed by such laws
without regard to principles of conflict of laws.

 

17.8                        Waiver of Jury Trial.

 

Each party to this Agreement waives to the fullest extent permitted by
applicable law any right it may have to a trial by jury in respect of any
action, suit or proceeding arising out of or relating to this Agreement.

 

17.9                        Survival of Certain Provisions.

 

The obligations of each Member pursuant to Sections 3.5, 6.5 and 12.3 shall
survive the termination or expiration of this Agreement and the winding-up,
liquidation and dissolution of the Company.

 

17.10                 Limitation on Damages; Legal Disputes.

 

(a)                                 In no event will any party to this Agreement
be liable to any other party for special, indirect, punitive or incidental
damages, or any other consequential damages except for lost profits and lost
savings, even if such party has been advised of the possibility of such damages
resulting from the breach by it of any of its obligations hereunder or from the
use of any confidential or other information.

 

(b)                                 Subject to the limitations of subsection
(a), immediately above, the rights and remedies of the parties under this
Agreement are cumulative and are not exclusive of any rights or remedies which
the parties would otherwise have for equitable relief, including the remedies of
specific performance and injunction.

 

17.11                 Waiver of Partition.

 

Except as may otherwise be provided by law in connection with the winding-up,
liquidation and dissolution of the Company, each Member hereby irrevocably
waives any and all rights that it may have to maintain an action for partition
of any of the Company’s property.

 

17.12                 Entire Agreement.

 

This Agreement and agreements executed in connection therewith constitute the
entire agreement among the Members with respect to the subject matter hereof,
and supersede any prior agreement or understanding among them with respect to
such subject matter.

 

34

--------------------------------------------------------------------------------


 

17.13                 Further Actions.

 

Each Member shall execute and deliver such other certificates, agreements and
documents, and take such other actions, as may reasonably be requested by the
Company in connection with the achievement of its purposes, including, without
limitation all such agreements, certificates, tax statements and other documents
as may be required to be filed in respect of the Company.

 

17.14                 No Partnership.

 

Nothing contained in this Agreement shall be deemed or construed to make any
Member partners or joint venturers with each other, for any purposes other than
for federal and state tax purposes.  The only business association to be formed
by the Members will be the Company, which will be a limited liability company
under Delaware law, to be organized pursuant to this Agreement.  The Company
shall not be a general partnership, a limited partnership or a joint venture,
and no Member shall be considered a partner or joint venturer of or with any
other Member for any purposes other than for federal and state tax purposes.

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Limited Liability
Company Agreement of PAG GREENWICH M1, LLC on the 15th day of November, 2013.

 

 

 

PAG GREENWICH HOLDINGS, LLC

 

 

 

 

 

By:

/s/ David K. Jones

 

Name: David K. Jones

 

Title: Assistant Treasurer

 

 

 

 

 

NOTO AUTOMOTIVE LLC

 

 

 

 

 

By:

/s/ Richard S. Koppleman

 

Name: Richard S. Koppelman

 

Title: Manager

 

36

--------------------------------------------------------------------------------


 

Schedule A

 

Member Information

 

Name/Address

 

Capital
Contribution

 

Units

 

Voting Percentage

 

PAG Greenwich Holdings, LLC
2555 Telegraph Road
Bloomfield Hills, MI 48302-0954

 

$

15,050,000

 

80

 

80

%

Noto Automotive LLC
342 West Putnam Avenue
Greenwich, CT 06830

 

$

3,762,000

 

20

 

20

%

TOTAL

 

$

18,812,000

 

100

 

100

%

 

37

--------------------------------------------------------------------------------


 

Schedule B

 

Initial Directors

 

Robert H. Kurnick, Jr.

 

David K. Jones

 

Richard S. Koppelman

 

Initial Officers

 

Chairman

 

John Cragg

President

 

Brian Beanland

Vice President

 

Jason Hoover

Secretary/Treasurer

 

Anthony Sciorilli

Assistant Treasurer

 

David K. Jones

Assistant Secretary

 

Robert H. Kurnick, Jr.

Assistant Secretary

 

Maggie Feher

 

38

--------------------------------------------------------------------------------
